Citation Nr: 0120533	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder of the feet, to include tinea pedis claimed as the 
result of Agent Orange exposure residuals.  

2.  Entitlement to service connection for chronic right foot 
plantar papillomas (warts) claimed as the result of Agent 
Orange exposure.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service in the Marine Corps from 
February 1969 to January 1971, including a year in Vietnam.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision issued 
by the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied his claims of entitlement to service connection for 
chronic bilateral tinea pedis, chronic right foot plantar 
papillomas (warts), and post-traumatic stress disorder 
(PTSD).  The veteran has represented himself throughout this 
appeal.  

In the VA Form 9 filed by the veteran in May 2000, he 
indicated that he wanted to have a Travel Board hearing.  He 
also specifically requested a videoconference hearing; he 
again requested a videoconference hearing in a written 
statement submitted in May 2001.  Said videoconference 
hearing was scheduled for July 9, 2001; notice of the hearing 
was sent to the veteran on June 7, 2001.  The veteran failed 
to appear for the videoconference hearing and he has not 
explained his failure to report.  Under these circumstances, 
the Board considers the request for a hearing to be withdrawn 
by the veteran.  See 38 C.F.R. § 20.704(d).  

The veteran submitted a claim of entitlement to diabetes 
mellitus.  It appears that the RO has not had an opportunity 
to act upon the claim.  Therefore, the issue is referred to 
the RO for action as may be appropriate.

The issues of the veteran's entitlement to service connection 
for chronic right foot plantar papillomas (warts) and PTSD 
are the subject of the REMAND section that follows the ORDER 
section in the decision below.


FINDING OF FACT

Bilateral tinea pedis was shown during active service and at 
the most recent VA examination of record.  


CONCLUSION OF LAW

Chronic bilateral tinea pedis was incurred during wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000) (codified as amended at 
38 U.S.C. § 5107 (West Supp. 2001)); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of the veteran's entitlement to 
service connection for a 
chronic skin disorder of the feet to include bilateral tinea 
pedis, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The veteran has been advised 
by the Statement of the Case (SOC) and the Supplemental 
Statement of the Case (SSOC) of the evidence that would be 
necessary for him to substantiate his claim.  The veteran has 
been afforded a VA examination for compensation purposes.  
The examination report is of record.  Any duty imposed by 
VCAA, including the duty to assist and to provide 
notification, has been met.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

An October 1970 naval treatment record indicates that the 
veteran was diagnosed with, and treated for, bilateral 
athlete's foot (tinea pedis).  At his December 1970 physical 
examination for service separation, the veteran was found to 
exhibit no foot abnormalities.  

At an April 1999 VA examination for compensation purposes, 
the veteran reported that: he initially manifested a 
bilateral foot fungal infection in 1970 while in Vietnam; 
experienced several subsequent reoccurrences and flare ups of 
the disorder; and received treatment from several physicians 
with partial improvement in his condition.  The veteran was 
diagnosed with moderate to severe bilateral tinea pedis.  The 
VA examiner commented that the veteran's tinea pedis had its 
onset in 1970 and was "intermittent, constant" in nature.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
was diagnosed with bilateral tinea pedis during service and 
at the most recent VA examination of record.  Upon resolution 
of the doctrine of reasonable doubt in the veteran's favor, 
the Board concludes that service connection is now warranted 
for bilateral tinea pedis.  


ORDER

Service connection for chronic bilateral tinea pedis is 
granted.  


REMAND

The veteran asserts that service connection is warranted for 
chronic right foot plantar papillomas (warts) and PTSD as the 
claimed disorders were initially manifested in or otherwise 
originated during active service.  

The veteran stated, on a VA Form 21-4138 dated in October 
2000, that he was currently in receipt of Social Security 
Administration (SSA) disability benefits.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has held that where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims, and must be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Therefore, the medical records from SSA pertaining to any 
original award of disability benefits and any medical records 
pertaining to any continuing award of benefits should be 
requested and associated with the claims file.

In reviewing the record, the Board observes that the 
veteran's service medical records reflect that he was treated 
for right foot plantar warts on multiple occasions.  The 
report of the April 1999 VA examination for compensation 
purposes states that while the examiner noted the veteran's 
bilateral tinea pedis, he identified no right foot plantar 
warts.  A July 1999 VA treatment record conveys that the 
veteran was diagnosed with a right foot plantar epithelial 
pedunculated papilloma.  Given the inservice and post-service 
clinical documentation, the Board finds that further VA 
dermatological evaluation would be helpful in determining 
whether the veteran has a chronic right foot plantar 
papilloma (wart) disorder.  

In an August 1999 written statement, the veteran advanced 
that he had several traumatic experiences while serving with 
the Marine Corps in the Republic of Vietnam including the 
October 1970 killing of his friend, Ken W. in a brothel; 
seeing mutilated Vietnamese children; firing his weapon 
during combat; and the wounding of several fellow servicemen 
in his convoy.  He stated that he had written to his dead 
friend's mother about her son's death on several occasions 
after returning home from Vietnam.  A November 1999 VA 
hospital summary and associated treatment record indicates 
that the veteran presented several Vietnam War-related 
stressors including "losing" three gunners on his truck and 
the death of a close friend in a brothel.  He was diagnosed 
with PTSD.  The reports of a VA hospital psychiatric 
evaluation conducted in October 1999, and the report from the 
VA examination for compensation purposes, conducted in 
January 2000, both contain diagnoses of PTSD for the veteran.  

A March 2000 written statement from Headquarters, United 
States Marine Corps, Personnel Management Support Branch 
conveys that a search of relevant unit diaries for the months 
of January, March, and July through December 1970 did not 
show any casualties.  It stated that it was unable to verify 
the Ken W.'s death and that his name did not appear of the 
Vietnam Veterans' Memorial.  In his undated Notice of 
Disagreement (NOD) received in May 2000, the veteran asserted 
that he had received combat pay while in Republic of Vietnam 
and should not be considered to have been a non-combatant.  
He contends that the Marine Corps did not attempt to verify 
any of his stressors other than Ken W.'s death.  

The Court has clarified that the provisions of 38 C.F.R. 
§§ 4.125, 4.126, 4.130 (2000) adopt the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition 
(DSM-IV) which changes the diagnostic criteria for PTSD from 
an objective to a subjective standard.  The Court held that: 
(1) where there has been an "unequivocal diagnosis of PTSD by 
mental health professionals," the VA must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor or stressors and (2) the 
Board must return an examination report to the RO for 
reexamination where it believes that the evaluation was not 
in accordance with the applicable DSM-IV criteria.  Cohen v. 
Brown, 10 Vet. App. 128, 140-143 (1997).  Accordingly, this 
case is REMANDED for the following action:
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should obtain from the SSA all 
records pertinent to the veteran's claim 
for disability benefits, including any 
ALJ decision with associated List of 
Exhibits, as well as the medical records 
relied upon concerning that claim.  All 
of these records are to be associated 
with the claims file.

3.  The RO should request from the 
veteran a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
stressors during service.  The RO inquiry 
should include possible sources listed in 
M21-1, part III, 5.14.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful event(s) and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  The RO should request that 
the veteran submit copies of all relevant 
documentation of his alleged inservice 
stressors such as his correspondence with 
Ken W.'s mother for incorporation into 
the record.  

4.  The veteran's alleged inservice 
stressors and all supporting 
documentation provided by the veteran, if 
any, should be again submitted to the 
Commandant of the Marine Corps, 
Headquarters, United States Marine Corps 
for verification.  

5.  The RO then should review the file 
and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
appellant was exposed to a stressor, or 
stressors, in service, and, if so, the 
nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

6.  Thereafter, the RO should list the 
verified stressor(s), if appropriate, and 
schedule the veteran for an examination 
by a VA psychiatrist to determine the 
nature and extent of any psychiatric 
disorder present, and specifically to 
determine whether PTSD is present, and, 
if so, whether it is linked to the 
veteran's verified inservice stressor(s).  
The entire claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should include a 
detailed account of all psychiatric 
and/or psychological pathology found to 
be present.  The examination report 
should reflect review of pertinent 
material in the claims file.  The 
examiner should integrate all previous 
psychiatric and psychological findings 
and diagnoses with current findings to 
obtain a true picture of the nature of 
the veteran's psychiatric status.  If 
there are different psychiatric disorders 
present, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorders.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record, if any. 

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the veteran re-experiences 
and how he re-experiences them.  All 
necessary special studies or tests such 
as psychological testing are to be 
accomplished if deemed necessary.  The 
examiner should also assign a Global 
Assessment of Functioning (GAF) Score.  
It is imperative that the psychiatrist 
also provide a definition of the GAF 
score for purposes of due process under 
Thurber v. Brown, 5 Vet. App. 119 (1991).

If there are no stressors, or if PTSD is 
not found, that matter should also be 
specifically set forth.

The examiner should offer opinions as to 
the etiology of any other documented 
psychiatric and/or psychological 
condition(s).  In particular, the 
examiner should offer opinions, with 
degree of medical probability expressed, 
as to whether the etiology of the 
veteran's psychiatric or psychological 
pathology is attributable to any disease 
or incident suffered during his active 
service; any disease or incident suffered 
prior to service; any disease or incident 
suffered after service; or to a 
combination of such causes or to some 
other cause or causes.  The examiner 
should express an opinion as to whether 
it is as likely as not that the veteran 
currently suffers from PTSD that is 
related to his Marine Corps service.

7.  The RO should also schedule the 
veteran for a dermatological in order to 
determine the current nature of the 
veteran's right foot plantar papilloma 
(wart) disorder, if any.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
If a chronic right foot plantar papilloma 
(wart) disorder is diagnosed, the 
dermatological examiner should express an 
opinion for the record as to whether it 
is at least as likely as not that the 
identified disability was initially 
manifested during active service or is 
otherwise related thereto.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner.  
The examination report should reflect 
that such a review was conducted.  

8.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for a chronic right 
foot plantar papilloma (wart) disorder 
and PTSD with express consideration of 
the applicability of 38 U.S.C.A. § 1154; 
38 C.F.R. §§ 3.304(f), 4.125 and the 
Court's holding in Cohen v. Brown, 10 
Vet. App. 128 (1997).  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for all scheduled examinations and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claims.  



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

 

